Citation Nr: 1114649	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel












INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans' Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's left lower extremity radiculopathy is productive of mild incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the May 2008 rating decision, he was provided notice of the VCAA in November 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in November 2007, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a Statement of the Case in August 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for left lower extremity radiculopathy has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for left lower extremity radiculopathy and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his left lower extremity radiculopathy, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, VA examinations and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's left lower extremity radiculopathy is currently rated under Diagnostic Code 8520 which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

Analysis

The Veteran contends that his current left lower extremity radiculopathy warrants a higher initial disability rating than the noncompensable rating presently assigned.

The Veteran's service treatment records reflect that he injured his back in December 2006 with symptoms of back pain radiating to the inner side of the left leg.  At this time, he reported numbness from the pelvis down to his heel and shooting pain and numbness down the left leg.  There was no loss of range of motion, he was able to ambulate well, he was able to bend and touch his toes, and he had to sit for a while to relieve his symptoms.  The Veteran was diagnosed with sciatic nerve impingement.  In February 2007, he complained of left side pain for the past two months, for which he was originally seen in December 2006.  At this time, he had a full range of motion of the leg and muscle strength of 5 out of 5.  An X-ray of the back revealed no abnormalities.  The Veteran also reported pain and discomfort in the left sacroiliac joint with decreased mobility.  

VA outpatient treatment reports from November 2007 reflect that the Veteran was diagnosed with a history of back pain and noted that he currently walked without difficulty.  Neurological evaluation at this time revealed non-focal moves in all extremities.  In December 2007 the Veteran complained of persistent numbness and discomfort in the left leg with forward bending and prolonged standing and walking.  He reported pain was at four to five out of ten with forward bending and walking.  The Veteran's gait, sensation, and range of motion of the spine and extremities were within normal limits.  Reflexes were +2 in the bilateral lower extremities.  Strength was five out of five for the spine and extremities.  No palpable tenderness was found in the lumbosacral/gluteal area.  The Veteran tested positive for neural tension for the left sciatic nerve and had negative repeated movement testing.  He was diagnosed with neural tightness of the left sciatic nerve.  

In a December 2007 VA examination the Veteran reported having employment as a supervisor for a maintenance job for a month, he missed no work days and was able to perform his job and activities of daily living.  He was able to walk continuously for one hour and had been doing stretching exercises.  The Veteran walked with no limp, walking cane, or lumbar brace and had a normal posture and gait.  His low back and left leg were addressed together in the examination.  He reported having low back pain which radiated down to the buttocks area, more on the left, radiation of pain to the left lower leg down to the left foot, and flare-ups of back pain with lifting and bending activities, for which resting and light stretching eased the pain.  The Veteran was able to walk without the use of a walking cane or lumbar brace.  While his low back condition showed no effect on his usual occupational functions, he avoided heavy lifting, repeated bending and lifting.  The Veteran also was unable to play ball.  The VA examiner noted that his lower back condition had limited some of his daily activities.  

A physical examination revealed normal sensation and reflexes of the lower extremities, bilaterally, and no muscle atrophy or weakness.  A positive Lasegue's sign was noted in the left lower leg indicating lumbar radiculopathy of the left lower extremity, which the VA examiner noted to be consistent with the sciatica condition during military service.  The spine showed no fixed deformity and the musculature of the back showed normal.  The Veteran had no episodes of incapacitation in the last 12 months from the lumbosacral spine condition.  He was diagnosed with strain of the lumbosacral spine with residual lumbar radiculopathy of the left lower extremity with residual pain and limitation of motion.  

VA outpatient treatment reports from December 2007 to October 2009 reflect that the Veteran was treated in February 2009 for a follow up of low back pain.  At this time, a neurological evaluation revealed that he was able to get out of a chair unassisted, could walk on his toes and heels, had a positive straight leg raise sign on the left, and brisk reflexes.  He was diagnosed with degenerative disc disease with L5 radiculopathy.  Magnetic resonance imaging (MRI) testing and electromyography (EMG) testing were planned to be scheduled.  A May 2009 follow-up for radiculopathy noted that EMG testing demonstrated left leg radiculopathy and no MRI had been ordered at this time.  The Veteran was diagnosed with lumbar left leg radiculopathy.  In August 2009 the Veteran was provided a pain assessment and reported discomfort in the back and pain and numbness in the left leg.  He stated that pain was constant and chronic, lasting for 6 months or more, and was described as cramping and aching.  Pain intensity ranged from a seven out of ten at best, to a ten out of ten at worst.  He reported that pain had not affected his normal daily activities.  The Veteran also reported that pain medication helped only a little.  He was also scheduled for a surgical consult but was afraid to have surgery.  

In a December 2009 VA examination, the Veteran reported having pain the left side of his back due to an injury in service with pain and numbness into the left leg which continued to the present time and was worse with long sitting.  He received no current treatment.  The Veteran was noted to have paresthesias.  He had no problems with activities of daily living and worked in maintenance.  The Veteran's left sciatic nerve was noted to be involved.  The VA examiner found no atrophy or paralysis.  The Veteran was noted to have neuralgia and neuritis, good strength and normal sensation upon examination.  Only the left extremity and sciatic nerve were found to be involved.  He was diagnosed with sciatic neuropathy, which the VA examiner noted was not found on this examination.  

After a careful review of the evidence of record, the Board finds, based upon the satisfactory lay and medical evidence of record, that the Veteran's current left lower extremity radiculopathy warrants a disability rating of 10 percent, under Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.97 (2010).  The Board has based its conclusions on the medical evidence outlined above, which shows symptoms productive of no more than mild incomplete paralysis of the sciatic nerve in the left lower extremity, including findings of:  subjective reports of pain and numbness; no loss of range of motion; the ability to ambulate well; the ability to bend and touch his toes; muscle strength of five out of five in the lower extremities; non-focal moves in all extremities; normal gait; normal sensation; +2 reflexes in the bilateral lower extremities; positive neural tension; negative repeated movement testing; neural tightness; walking with no assistive devices; some limitation of daily activities due to his lower back condition; positive straight leg raise/Lasegue's sign; no episodes of incapacitation in the last 12 months from the lumbosacral spine condition; subjective reports of constant and chronic pain described as cramping and aching; paresthesias; no atrophy or paralysis; neuralgia; and neuritis.

While the Veteran reported having no effect on his activities of daily living in both VA examinations, in the December 2007 VA examination he reported avoiding heavy lifting, repeated bending and lifting and the inability to play ball; and the VA examiner found that his lower back condition had limited some of his daily activities.  Therefore, these findings indicate that the left lower extremity had mild effects on his activities of daily living.  

The Board also notes the Veteran's reports of shooting pain and numbness down the left leg since the initial injury in December 2006, decreased mobility, continual discomfort in the back with pain and numbness in the left leg, numbness and discomfort in the left leg with forward bending and prolonged standing and walking, and the ability to walk continuously for one hour.  He also stated in the December 2007 VA examination that he was employed as a supervisor for a maintenance job for a month, he missed no work days, and was able to perform his job and activities of daily living.  While the Veteran is competent to attest to his current symptomatology, he is not competent to attest to the actual severity of his left lower extremity symptoms as this would constitute medical conclusions which he is not competent to make.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The Board finds that the competent lay statements of record with respect to the Veteran's symptomatology are credible as they are consistent with the medical evidence listed above, which overall indicate mild symptomatology and indicate that the left lower extremity had mild effects on his activities of daily living.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board assigns probative value to the statements made by the Veteran and with respect to the symptoms present of the left lower extremity.  

As such, the Board finds that the Veteran's symptoms of left lower extremity radiculopathy more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 8520, for mild incomplete paralysis, but no higher.  

While a 10 percent evaluation is deemed warranted, the Board finds no support for an initial disability rating in excess of that amount at any time throughout the duration of the appeal.  In particular, the objective medical findings of record indicate the Veteran's left lower extremity radiculopathy was productive of no more than mild symptoms throughout the duration of the appeal, based upon findings including: no loss of range of motion; the ability to ambulate well; a normal gait; normal sensation; normal muscle strength; the ability to walk without assistive devices; no episodes of incapacitation in the last 12 months from the lumbosacral spine condition; and no atrophy or paralysis.  In support of these objective findings, the Veteran reported that he had the ability to walk continuously for one hour, he missed no work days, and he was able to perform his job and activities of daily living.  Pursuant to 38 C.F.R. § 4.124a, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, which in this case, as noted above, the Veteran's symptoms were productive of mild sensory involvement.  Thus, in the absence of findings which indicate that the neurological manifestation is productive of moderate incomplete paralysis, there is no schedular basis for an initial disability rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Accordingly, the Board determines that throughout the duration of the appeal, the Veteran's left lower extremity radiculopathy has been no more than 10 percent disabling under Diagnostic Code 8520.  38 C.F.R. § 4.97 (2010).  As such, the disability rating may not be additionally staged after this time because it represents the greatest level of impairment attributable to this condition during this appeal.  See Fenderson, 12 Vet. App. at 125-26.  

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his left lower extremity radiculopathy, and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.



ORDER

An initial 10 percent disability rating for left lower extremity radiculopathy is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


